
	
		II
		110th CONGRESS
		1st Session
		S. 2468
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2007
			Mr. Barrasso introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of Agriculture (acting through
		  the Chief of the Forest Service) to enter into a cooperative agreement with the
		  State of Wyoming to allow the State of Wyoming to conduct certain forest and
		  watershed restoration services, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Wyoming Forest and Watershed
			 Restoration Act of 2007.
		2.Forest and
			 watershed restoration
			(a)DefinitionsIn
			 this Act:
				(1)SecretaryThe
			 term Secretary means the Secretary of Agriculture (acting through
			 the Chief of the Forest Service), with respect to National Forest System
			 land.
				(2)StateThe
			 term State means the State of Wyoming.
				(b)Cooperative
			 agreement
				(1)Authority of
			 SecretaryUntil September 30, 2017, in accordance with paragraphs
			 (2), (3), and (6), the Secretary may enter into a cooperative agreement or
			 contract (including a sole source contract) with the State to allow the State
			 forester of the State to conduct forest and watershed restoration services on
			 land that is—
					(A)under the
			 jurisdiction of the Secretary; and
					(B)located in the
			 State.
					(2)Project
			 basisEach restoration service that is the subject of a
			 cooperative agreement or contract described in paragraph (1) shall be—
					(A)carried out on a
			 project-to-project basis; or
					(B)made ready to be
			 carried out under any existing authority of the Secretary.
					(3)Authorized
			 servicesIn carrying out services in accordance with a
			 cooperative agreement or contract entered into between the Secretary and the
			 State under paragraph (1), the State shall conduct certain appropriate
			 services, including—
					(A)the treatment of
			 insect-infected trees;
					(B)the reduction of
			 hazardous fuels; and
					(C)any other
			 activity designed to restore or improve a forest or watershed (including any
			 fish or wildlife habitat), as determined by the Secretary.
					(4)State as
			 agent
					(A)In
			 generalExcept as provided in paragraph (6), a cooperative
			 agreement or contract entered into by the Secretary and the State under
			 paragraph (1) may allow the State forester of the State to serve as an agent of
			 the Forest Service in carrying out any service described in paragraph
			 (3).
					(B)Authority to
			 subcontractIn accordance with the laws of the State, in carrying
			 out any authorized service described in paragraph (3), the State forester of
			 the State may enter into a subcontract with any other entity to carry out the
			 services of the State forester of the State.
					(5)Applicability
			 of National Forest Management Act of 1976Subsections (d) and (g)
			 of section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a)
			 shall not apply to any service performed by the State forester of the State in
			 accordance with a cooperative agreement or contract entered into by the
			 Secretary and the State under paragraph (1).
				(6)Retention of
			 certain responsibilitiesWith respect to any authorized service
			 described in paragraph (3), the Secretary, through a cooperative agreement or
			 contract entered into by the Secretary and the State under paragraph (1), shall
			 not allow the State to make any decision required to be made under the
			 National Environmental Policy Act of
			 1969 (42 U.S.C. 4321 et seq.).
				
